              Case 5:20-cv-05799-LHK Document 292 Filed 10/02/20 Page 1 of 3




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    AUGUST E. FLENTJE
     Special Counsel to the Assistant Attorney General
3    ALEXANDER K. HAAS
     Branch Director
4
     DIANE KELLEHER
5    BRAD P. ROSENBERG
     Assistant Branch Directors
6    M. ANDREW ZEE
7
     ALEXANDER V. SVERDLOV
     Trial Attorneys
8    U.S. Department of Justice
     Civil Division - Federal Programs Branch
9    1100 L Street, NW
10   Washington, D.C. 20005
     Telephone: (202) 305-0550
11
     Attorneys for Defendants
12

13

14                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
                                    SAN JOSE DIVISION
16

17     NATIONAL URBAN LEAGUE, et al.,                    Case No. 5:20-cv-05799-LHK
18
                      Plaintiff,                         DEFENDANTS’ RESPONSE TO COURT
19                                                       ORDER, ECF 289
              v.
20
       WILBUR L. ROSS, JR., et al.,
21

22                    Defendants.

23

24

25

26

27

28


     DEFENDANTS’ RESPONSE TO
     COURT ORDER, ECF 289
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 292 Filed 10/02/20 Page 2 of 3




1           Pursuant to the Court’s Order, ECF 289, Defendants respectfully submit the attached
2    declaration of James T. Christy, which addresses the communication the Court received.
3

4

5

6

7

8    DATED: October 2, 2020                             Respectfully submitted,
9
                                                        JEFFREY BOSSERT CLARK
10
                                                        Acting Assistant Attorney General
11
                                                        AUGUST E. FLENTJE
12                                                      Special Counsel to the Assistant
                                                         Attorney General
13

14                                                      ALEXANDER K. HAAS
                                                        Branch Director
15

16                                                      DIANE KELLEHER
                                                        BRAD P. ROSENBERG
17                                                      Assistant Branch Directors
18                                                      /s/ Alexander V. Sverdlov
19                                                      ALEXANDER V. SVERDLOV
                                                          (New York Bar No. 4918793)
20                                                      M. ANDREW ZEE (SBN 272510)
                                                        Trial Attorneys
21                                                      U.S. Department of Justice
22                                                      Civil Division - Federal Programs Branch
                                                        1100 L Street, NW
23                                                      Washington, D.C. 20005
                                                        Telephone: (202) 305-0550
24

25                                                      Attorneys for Defendants

26

27

28

     DEFENDANTS’ RESPONSE TO
     COURT ORDER, ECF 289
     Case No. 5:20-cv-05799-LHK
                                                   1
             Case 5:20-cv-05799-LHK Document 292 Filed 10/02/20 Page 3 of 3




1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 2nd day of October, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                      /s/ Alexander V. Sverdlov
                                       ALEXANDER V. SVERDLOV
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
